Title: From George Washington to David Humphreys, 18 February 1787
From: Washington, George
To: Humphreys, David



My Dear Humphreys,
Mount Vernon February 18th 1787

Colo. Wadsworth has handed me your obliging and much esteemed favor of the 20th ulto for which I offer you my sincere thanks.
The tranquil state, in which the people of this commonwealth are affords me nothing to offer you in return for the interesting communications in your letter of the above date the House of Delegates, in maryland, have adjourned in high dudgeon. As you are neare the theatre of more important transactions—and have the wheels of the political machine much more in view then I have, I hope you will not find it incompatible with your military duties to allot a few moments for the purpose of keeping me adviced of their revolutions, my anxiety for the welfare of this Country encreases with the attempts to destroy its peace,

what is to be done is in every ones mouth, yet none can answer. which is conviction to my mind, that matters must get worse before they will be better. You have the good wishes of every one in this family and the warmest affection of your sincere friend.

G. Washington

